Case: 18-40883      Document: 00515303351         Page: 1    Date Filed: 02/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                                                     February 10, 2020
                                    No. 18-40883                       Lyle W. Cayce
                                  Summary Calendar                          Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAMIRO CORDOVA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:15-CR-1335-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Ramiro Cordova appeals his convictions for conspiring to possess, and
possessing, with intent to distribute cocaine for which he was sentenced to 240
months of imprisonment. We will not consider Cordova’s claims that his trial
counsel rendered ineffective assistance by failing to investigate, file, and
litigate a pretrial Federal Rule of Criminal Procedure 12(b)(3)(C) motion to
suppress; the record is not sufficiently developed to evaluate the merits of these


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40883    Document: 00515303351     Page: 2   Date Filed: 02/10/2020


                                 No. 18-40883

claims, and they are denied without prejudice to collateral review. See United
States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      Cordova has forfeited his stand-alone Fourth Amendment claim by
raising it for the first time in his reply. See United States v. Bowen, 818 F.3d
179, 192 n.8 (5th Cir. 2016). Regardless, as Cordova concedes, he is required
to show plain error because he failed to file a Rule 12(b)(3)(C) motion to
suppress in the district court. See United States v. Vasquez, 899 F.3d 363, 372
(5th Cir. 2018), cert. denied, 139 S. Ct. 1543 (2019). Because Cordova does not
argue that any alleged error affected his substantial rights or the fairness,
integrity, or public reputation of judicial proceedings, his claim necessarily
fails. See Puckett v. United States, 556 U.S. 129, 135 (2009).
      AFFIRMED.




                                       2